Citation Nr: 1537971	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for private hospital expenses for the dates of May  1, 2011, May 2, 2011, June 20, 2011, and June 21 to June 25, 2011.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to February 1976.  He died in June 2011.  The appellant is the Veteran's father.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in December 2011 of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of entitlement to burial benefits and funeral costs will be adjudicated separately.


REMAND

The Veteran was receiving medical care through the VAMC at the time of his death.  He was taken by ambulance and treated at Citrus Memorial Hospital for syncope and stomach pains.  In June 2011, it was determined that the Veteran had a gastrointestinal bleed which could not be stopped or reversed and he died.  The Veteran's family, through his father, has applied for reimbursement of the cost of the medical care received at Citrus Memorial Hospital, asserting that it was the result of a failure to diagnose the Veteran's stomach ulcer which led to his death.

When a Veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on or after October 1, 1997, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  38 C.F.R. § 3.361(c), (d). This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran.  38 C.F.R. § 3.361(d)(1).  Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(2).

Entitlement to benefits under 38 U.S.C.A. § 1151 affords the same level of benefits and compensation as if the resulting injury, disease, or death were service-connected.  That includes payment of or reimbursement for private medical expenses, the benefit at issue here.   

A review of the statements filed in this claim by the Veteran's family indicates that there is a sincere belief that the Veteran's stomach ulcer and fatal gastrointestinal bleed could have been detected and his life saved but for the oversight or negligence of his treating providers at VA.  As such, the present claim of reimbursement for expenses must be considered inextricably intertwined with the question of entitlement to benefits under 38 U.S.C.A. § 1151.  The law requires that adjudication of a claim include all theories of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, this matter must be remanded for proper development and adjudication, to include specific notice, related to the elements of 38 U.S.C.A. § 1151.  

Accordingly, the case is REMANDED for the following action:

1. Provide notice of the Appellant's rights and responsibilities pursuant to a claim for benefits under 38 U.S.C.A. § 1151.

2. Develop and adjudicate the intertwined case of entitlement to benefits under 38 U.S.C.A. § 1151, to include transferring the matter to the jurisdiction of another VA organizational unit if appropriate.

Such adjudication should include consideration of whether negligence or carelessness or like error in judgment resulted in or failed to prevent the Veteran's death.  An objective opinion based on copies of all of the relevant treatment records should be obtained.

As appropriate, this matter should be considered for merger with the claim of entitlement to burial benefits and funeral costs, which is separately remanded because of the possible application of 38 U.S.C.A. § 1151.

3. The AOJ/AMC should then readjudicate the issue on appeal.  If any aspect of the benefit sought on appeal is not granted in full, the AOJ/AMC must issue a supplemental statement of the case (SSOC) and provide the Appellant and his representative, if any, an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




